Title: From James Madison to James Leander Cathcart, 28 July 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State, July 28th. 1806.

Your letter of the 22d. has been received.  It is expected that the exertions of the Mayor of New York will have forwarded the Tunisians to Boston.  The enclosed copy of my letter to him with the certified list referred to in it may be useful to the District Attorney, to whose advice and assistance, you will have resort, if they or any of the others should prove refractory at Boston.  The Treasury does not possess the right of directing the mode of payment at the Branch Bank, but it will be advisable for you to apply there at an early day for the accommodation of Mellimelli, and you may state it to be my earnest wish that they should gratify him as much as possible as to the kind of coin he may prefer.  Should Mellimelli be impatient for the departure of the Brig, and remain indifferent to the absentees returning to Tunis, you may, if your correspondence with Mr. Clinton does not promise their arrival at Boston, inform Lieut. Wederstrandt that he is no longer delayed for them.  Instead of the list of your purchases, be pleased to enclose to Mr. Lear and to Mr. Dodge, a list of everything sent in the Brig, if there are any articles you have not purchased yourself.  I am &c. 

James Madison.

